DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Amendment on 03/18/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al. (US 5,523,729), hereinafter Nakai, in view of Shinabe (US 7,369,018).
Regarding claim 1, Nakai discloses (see figures 1-33) an electronic component (figure 1, part F1) comprising: an upper surface (figure 1, part upper surface of F1) (figures 2B and 3E, part upper surface of layer S4); a lower surface (figure 1, part lower surface of F1) (figure 3A, part lower surface of layer S0); a side surface (figure 1, part side surface of F1); a circuit pattern provided inside the electronic component (figures 1 and 3A-3E, part circuit pattern provided inside F1); an internal layer shield electrode (figures 1, 2A/B and 3C, part internal layer shield electrode G2); and an upper surface shield electrode (figures 1, 2A/B and 3E, part upper surface shield electrode G3) disposed on the upper surface (figure 1, part upper surface of F1) (figures 2B and 3E, part upper surface of layer S4); wherein a center of gravity of the upper surface shield electrode (figures 3E, part a center of gravity  is spaced from a center of gravity of the upper surface in a plan view from a normal direction of the upper surface (figure 3E, part a center of gravity of upper surface of layer S4)(column 6; lines 16-65; a multilayer band pass filter F1… a ground electrode G3 is printed over the top of the fourth layer S4); the internal layer shield electrode is grounded (figures 1, 2A/B and 3A-C, part internal layer shield electrode G2; G2 is grounded to G1 through G); and the internal layer shield electrode (figures 2A/B and 3C-E, part internal layer shield electrode G2) includes a region not covered (figures 2A/B and 3C-E, part region of internal layer shield electrode G2 not covered by G3) with the upper surface shield electrode in the plan view from the normal direction (figures 2A/B and 3C-E, part upper surface shield electrode G3).
Nakai does not expressly disclose an internal layer shield electrode provided between the circuit pattern and the upper surface.
Shinabe teaches (see figures 1-25) an internal layer shield electrode (figure 1, part internal layer shield electrode 57 [57a/b]) provided between the circuit pattern (figure 1, part circuit pattern generated by 54a, 55a, 52d, 52c, 53c and 53d) and the upper surface (figure 1, part upper surface that is located 58) (column 6; lines 45-47; a second upper ground electrode 58 formed in the upper layer of the first upper ground electrode 57). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the internal layer shield electrode of Nakai with the internal layer shield electrode features as taught by Shinabe and obtain an internal layer shield electrode provided between the circuit pattern and the upper surface; wherein the internal layer shield electrode is grounded; and the internal layer shield electrode includes a region not (column 3; lines 30-34).
Regarding claim 2, Nakai and Shinabe teach everything claimed as applied above (see claim 1). Further, Nakai discloses (see figures 1-33) a side surface shield electrode disposed on the side surface (figures 2A/B and 3A-E, part a side surface shield electrode G); wherein the upper surface shield electrode is grounded (figure 2A/B, part upper surface shield electrode G3; G3 is grounded to G1 through G) via the side surface shield electrode (figure 2A/B, part a side surface shield electrode G).
Regarding claim 3, Nakai and Shinabe teach discloses everything claimed as applied above (see claim 2). Further, Nakai discloses (see figures 1-33) the upper surface shield electrode (figure 2A/B, part upper surface shield electrode G3) is connected to the side surface shield electrode (figure 2A/B, part a side surface shield electrode G).
Regarding claim 7, Nakai and Shinabe teach everything claimed as applied above (see claim 6). Further, Nakai discloses (see figures 1-33) the circuit pattern (figures 1, 2A/B and 3A-E, part circuit pattern provided inside F1; specific circuit patter lower to G2) is covered with the upper surface shield electrode (figures 2A/B and 3A-E, part upper surface shield electrode G3) and the internal layer shield electrode (figures 2A/B and 3A-E, part internal layer shield electrode G2) in the plan view from the normal direction (see figures 3A-E).
Regarding claim 8, Nakai and Shinabe teach everything claimed as applied above (see claim 6). Further, Nakai discloses (see figures 1-33) a side surface shield electrode disposed on the side surface (figures 2A/B and 3A-E, part a side surface ; wherein each of the upper surface shield electrode (figures 2A/B and 3A-E, part upper surface shield electrode G3) and the internal layer shield electrode (figures 2A/B and 3A-E, part internal layer shield electrode G2) is grounded via the side surface shield electrode (figures 2A/B and 3A-E, part a side surface shield electrode G; G3 and G2 are grounded through G to G1).
Regarding claim 9, Nakai and Shinabe teach everything claimed as applied above (see claim 8). Further, Nakai discloses (see figures 1-33) each of the upper surface shield electrode (figures 2A/B and 3A-E, part upper surface shield electrode G3) and the internal layer shield electrode (figures 2A/B and 3A-E, part internal layer shield electrode G2) is connected to the side surface shield electrode (figures 2A/B and 3A-E, part a side surface shield electrode G).
Regarding claim 10, Nakai and Shinabe teach everything claimed as applied above (see claim 8). Further, Nakai discloses (see figures 1-33) the internal layer shield electrode (figures 2A/B and 3A-E, part internal layer shield electrode G2) is connected to the side surface shield electrode (figures 2A/B and 3A-E, part a side surface shield electrode G). However, Nakai does not expressly disclose a via conductor pattern connected to the upper surface shield electrode and the internal layer shield electrode. 
Shinabe teaches (see figures 1-25) a via conductor pattern (figure 1, part 59) connected to the upper surface shield electrode (figure 1, part upper surface shield electrode 58) and the internal layer shield electrode (figure 1, part internal layer shield electrode 57 [57a/b]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the upper surface shield electrode and the (column 3; lines 30-34).
Regarding claim 14, Nakai and Shinabe teach everything claimed as applied above (see claim 6). Further, Nakai discloses (see figures 1-33) an area of the upper surface shield electrode (figures 2A/B and 3A-E, part area of upper surface shield electrode G3) is smaller than an area of the internal layer shield electrode in the plan view from the normal direction (figures 2A/B and 3A-E, part area of internal layer shield electrode G2).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nakai et al. (US 5,523,729), hereinafter Nakai, in view of Shinabe (US 7,369,018), and further in view of Hirai et al. (US 5,374,909), hereinafter Hirai.
Regarding claim 13, Nakai and Shinabe teach everything claimed as applied above (see claim 6). Further, Nakai discloses (see figures 1-33) an area of the upper surface shield electrode (figures 2A/B and 3A-E, part area of upper surface shield electrode G3) is smaller than an area of the internal layer shield electrode in the plan view from the normal direction (figures 2A/B and 3A-E, part area of internal layer shield electrode G2). However, Nakai does not expressly disclose an area of the upper surface shield electrode is larger than an area of the internal layer shield electrode in the plan view from the normal direction.
Hirai teaches (see figures 1-41) an area of the upper surface shield electrode (figure 4, part area of upper surface shield electrode 711) is larger than an figure 4, part area of the internal layer shield electrode 802).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the upper surface shield electrode and the internal layer shield electrode of Nakai with the upper surface shield electrode and the internal layer shield electrode features as taught by Hirai and obtain an area of the upper surface shield electrode is larger than an area of the internal layer shield electrode in the plan view from the normal direction, because it provides more external shield in order to efficiently reduce external noise.
Response to Arguments
Applicant's arguments filed 03/18/2021 have been fully considered but they are not persuasive. 
Applicant’s argues on pages 9-14 of the Applicant's Response (“Shinabe does not teach or suggest any reason or motivation to have provided an internal layer shield electrode between the alleged circuit pattern and the alleged upper surface of Nakai”).
The Examiner respectfully disagrees with Applicant’s arguments, because in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the primary reference Nakai discloses an electronic component (figure 1, part F1) comprising: a circuit pattern provided inside the electronic component (figures 1 and 3A-3E, part circuit pattern provided inside F1); an internal layer shield .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/C.O.R. /
Examiner, Art Unit 2839

	
	




	/THIENVU V TRAN/                                                  Supervisory Patent Examiner, Art Unit 2839